Citation Nr: 0803623	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a disability 
manifested by chest pain, to include a right bundle branch 
block.

4.  Entitlement to service connection for hypoglycemia.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to service connection for a left shoulder 
disability.     




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In January 2007 the veteran requested a personal hearing 
before a Veterans Law Judge.  In March 2007 the Board issued 
a decision in which it denied service connection for chest 
pain, bilateral carpal tunnel syndrome, and a 
gastrointestinal disability and the Board remanded the 
remaining issues.  Thereafter, the veteran was afforded a 
Central Office hearing before the undersigned Veterans Law 
Judge in September 2007.  In November 2007 the Board vacated 
its March 2007 decision. 

The issues of entitlement to service connection for 
gastrointestinal disability and bilateral carpal tunnel 
syndrome are decided herein while the other issues on appeal 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Carpel tunnel syndrome of the right upper extremity is 
not currently demonstrated.

2.  Carpal tunnel syndrome of the left upper extremity was 
not present until many years after service and is not 
etiologically related to service.

3.  A chronic gastrointestinal disorder is not currently 
demonstrated.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A chronic gastrointestinal disorder was not incurred in 
nor aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in December 2001, prior to the initial adjudication of 
the claims.  Although this letter did not specifically inform 
her that she should submit any pertinent evidence in her 
possession, it did inform her of the evidence that would be 
pertinent and request her to submit such evidence or to 
provide the information and any authorization necessary for 
the RO to obtain the evidence on her behalf.  Therefore, the 
Board believes that she was on notice of the fact that he 
should submit any pertinent evidence in her possession. 

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date elements of the claim 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for these disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran had some 
gastrointestinal complaints, but do not show that she was 
found to have a chronic gastrointestinal disorder.   during 
service.  However, on examination by VA in July 2002, the 
most recent evaluation of record, no current gastrointestinal 
disorder was demonstrated.  Specifically, the examination was 
unable to diagnose any disorder responsible for the veteran's 
complaints of stomach pain.  In addition, there is no other 
medical evidence showing that the veteran currently has a 
gastrointestinal disability.  In the absence of medical 
evidence of a current disability, this claim must be denied.

Service medical do not show that the veteran was found to 
have carpel tunnel syndrome, and there is no post-service 
medical evidence showing that the veteran has been found to 
have carpal tunnel syndrome of the right upper extremity.  
Although the presence of carpal tunnel syndrome in the left 
upper extremity many years following the veteran's discharge 
from service is shown by the medical evidence, there is no 
medical evidence suggesting that this disorder is 
etiologically related to service.  Accordingly, service 
connection is not warranted for carpal tunnel syndrome in 
either upper extremity.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.


REMAND

The veteran is also seeking service connection for a 
disability manifested by chest pain, a low back disability, a 
cervical spine disability and a left shoulder disability.   
Service medical records show that while on active duty, the 
veteran was treated for chest pain.  On VA examination in 
July 2002, an EKG revealed evidence of a right bundle branch 
block.  There was no opinion rendered regarding whether the 
complaints noted during service are related to the right 
bundle branch block.  Such an opinion is necessary before the 
Board decides this claim. 

Also during service, the veteran complained of low back pain 
which was diagnosed as sciatica.  This diagnosis again 
appeared on VA examination in June 2002, but the examiner 
failed to address the etiology of the disorder.  Therefore, 
an opinion concerning the etiology of this disorder is also 
required.

The service medical records also note several episodes of 
complaints of left shoulder pain.  On examination by VA in 
June 2002, the examiner reported the history of shoulder 
pain, but made no findings regarding the left shoulder.  
Rather, the diagnoses included findings of chronic neck pain, 
with cervical radiculopathy.  It is not clear whether the 
left shoulder pain is part of the cervical radiculopathy, 
whether it is a separate disorder, or whether either is 
related to the complaints noted in service.  Therefore, an 
examination is required prior to proceeding with this issue 
also.

Regarding hypoglycemia, it is noted that the service records 
show normal levels on testing in 1983, but an elevated 2 
hours post prandial reading at that time.  On examination by 
VA in 2002, the veteran's blood glucose level was slightly 
elevated.   The veteran has contended that she accidentally 
drank a cup of coffee before the test was performed.  In 
light of this, the Board believes additional development is 
warranted.

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded an 
examination by a physician(s) with 
appropriate expertise to determine the 
nature and etiology of any currently 
present hypoglycemia and disorders of 
her chest, left shoulder, cervical 
spine, and lumbar spine.  The claims 
folders must be made available to and 
reviewed by the physician(s).  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
appropriate examiner should provide an 
opinion with respect to each currently 
present disorder as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
service.  

The rationale for all opinions expressed 
must also be provided.

2.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


